Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered March 12, 1981, convicting him of rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts and as a matter of discretion in the interest of justice, and new trial ordered. The entire trial in this matter consisted of the testimony of the complainant, the defendant, and a detective who first observed the complainant on the morning following the incident in question. The proof established that on the evening of April 16, 1980 the complainant was with her girlfriend at a Manhattan discotheque waiting for a male friend to arrive when she met the defendant Melvin Wade. After waiting 45 minutes for her friend to arrive, the complainant went up to the defendant, who had volunteered earlier to take her home, and indicated that he could escort her to her apartment in Staten Island. The complainant and defendant left the discotheque together, took a cab to the Staten Island Ferry, rode the ferry across to Staten Island, and then took a second cab to her apartment, arriving there at approximately 11:30 p.m. Sometime after they entered the apartment they engaged in sexual activity for about two and a half hours. The complainant testified that while defendant was in the bathroom she attempted unsuccessfully to call the girlfriend she was with at the discotheque. She testified further that she did not call the police, scream for help or attempt to escape from the apartment. Defendant left the apartment at approximately 3:00 a.m. after complainant had called a cab for him. Some three hours after defendant left, the complainant woke up and dressed to go to work. On the morning ferry she met and spoke to the girlfriend she had been with at the discotheque and whom she claimed she had attempted to call during the night. Thereafter, complainant returned home and telephoned the police to report that she had been raped. When she was observed by the investigating detective there were bruises across her throat and her lips were swollen. The record contains no exhibits to show the extent of the bruises or swelling. As noted above, both the complainant and the defendant testified at the trial. Indeed, the only discrepancy between the defendant’s version of the facts and the complainant’s version of the facts concerns the issue of whether or not the complainant consented to the sexual activity with the defendant. At a Wade and Huntley hearing, complainant testified to the effect that her male friend would be upset and angry in that he would “yell and scream” if she did not wait for him at the discotheque. At trial, defense counsel was precluded from eliciting testimony from the complainant on cross-examination regarding her male friend’s anger and from utilizing her prior testimony for impeachment purposes. Under the circumstances of this case, it is clear that the complainant’s possible motive to falsely accuse the defendant of rape was critical to his defense. The precluded testimony bore directly upon the complainant’s possible motive and defense counsel should have been allowed to use such testimony. Furthermore, Criminal Term charged the jurors that “if your minds are wavering, or the scales are even”, the benefit of the doubt must be given to the defendant. This language was improper (see People v Ortiz, 92 *475AD2d 595; People v Fox, 72 AD2d 146; People v Butler, 67 AD2d 950), and could very well have led the jury to believe that something less than guilt beyond a reasonable doubt would suffice to convict (People v Melville, 90 AD2d 488). Thus, Criminal Term’s limiting of the cross-examination of the complainant, coupled with the improper charge, constitutes reversible error (see People v Crimmins, 36 NY2d 230, 238) mandating a new trial. Gibbons, J. P., O’Connor and Niehoff, JJ., concur.